

EXHIBIT 10.2



FIRST AMENDMENT TO EMPLOYMENT AGREEMENT


THIS FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (“First Amendment”) dated this 20th
day of May, 2015 (“Effective Date”) is entered into by and between David F.
Palmer, an individual (“Executive”), and Hospitality Management and Consulting
Service, L.L.C., a Nevada limited liability company (“Company”), sometimes
referred to individually as “Party” and collectively as the “Parties.”


RECITALS


WHEREAS, the Parties entered into an employment agreement on or about January 1,
2015 (“Employment Agreement”); and


WHEREAS, the Parties desire to amend the Employment Agreement as provided below.


NOW THEREFORE, in consideration of the mutual covenants and conditions contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:


AGREEMENT


1.Incorporation of Recitals. The foregoing recitals are true and accurate and
are hereby incorporated into this First Amendment.


2.    Amendment. The following provision shall be added to the Employment
Agreement as Section 3.4 (Recoupment of Compensation):


Notwithstanding any other provision of this Agreement, all payments and benefits
otherwise due under this Agreement will be subject to recoupment (i) in
accordance with the Diamond Resorts International, Inc. Executive Officer
Incentive Compensation Recoupment (Clawback) Policy, effective April 2, 2015,
and attached to this First Amendment as Exhibit “A”, and/or (ii) in accordance
with any revisions or amendments to that Policy to the extent required by
applicable law, by the rules of the Securities and Exchange Commission, or by
the listing requirements of the New York Stock Exchange (or other exchange on
which the Company's securities may be listed). No recovery of compensation
hereunder will be an event giving rise to a right to resign for Good Reason or
“constructive termination” (or similar term) under any agreement with the
Company or applicable law.


3.     Entire Agreement. This First Amendment including Exhibit “A” and the
Employment Agreement constitute the complete and exclusive statement of all
mutual understandings between the Parties with respect to the subject matter
hereof, superseding all prior or contemporaneous proposals, communications and
understandings, oral or written.


IN WITNESS WHEREOF, the Parties have executed and delivered this First Amendment
on the date written above.


EXECUTIVE:                        COMPANY:


David F. Palmer, an individual
Hospitality Management and Consulting Service, L.L.C.



_/s/ David F. Palmer________________            By:    _/s/ Jared T.
Finkelstein_________
Name:    Jared T. Finkelstein
Its:    SVP, General Counsel and Secretary






--------------------------------------------------------------------------------





EXHIBIT “A”




DIAMOND RESORTS INTERNATIONAL, INC.


EXECUTIVE OFFICER INCENTIVE COMPENSATION RECOUPMENT
(CLAWBACK) POLICY


Introduction


As reflected in the Code of Business Conduct and Ethics and Code of Ethics for
Senior Financial Officers of Diamond Resorts International, Inc. (the
“Company”), the Company believes that it is in the best interests of the Company
and its stockholders to maintain a culture that emphasizes integrity and
accountability, including as to financial reporting matters. The Board of
Directors of the Company (the “Board”) has therefore adopted this policy (this
“Policy”), which provides for the recoupment of certain executive officer
compensation in the event of an accounting restatement resulting from material
noncompliance with financial reporting requirements under the federal securities
laws.


Administration


This Policy shall be administered by the Compensation Committee of the Board
(the “Committee”). Any determinations made by the Committee shall be final and
binding on all affected individuals.


Incentive Compensation; Covered Executives


This policy applies to Incentive Compensation paid, granted or otherwise awarded
to the Company’s current and former executive officers (“Covered Executives”).
For purposes of this Policy, (1) “Incentive Compensation” means annual bonuses
and other short- and long-term cash incentive awards, stock options, restricted
stock awards and other equity or equity-based awards, and (2) “executive
officer” means an “officer” as defined in Rule 16a-1 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), as determined by the
Board.


Recoupment; Accounting Restatement


In the event the Company is required to prepare an accounting restatement of its
financial statements due to the Company’s material noncompliance with any
financial reporting requirement under the federal securities laws and the
Committee determines that a Covered Executive engaged in fraud or intentional
misconduct that materially contributed to the need for such restatement, the
Committee will (subject to the exceptions set forth below) seek to require
reimbursement or forfeiture of Incentive Compensation received by such Covered
Executive during the three-year period preceding the date on which the Company
is required to prepare such accounting restatement. The amount of Incentive
Compensation to be recovered will be the excess of the Incentive Compensation
paid to the Covered Executive based on the erroneously reported financial
results over the Incentive Compensation that would have been paid to the Covered
Executive had it been based on the restated results, as determined by the
Committee.






--------------------------------------------------------------------------------





Exceptions


The Committee shall not seek recovery to the extent it determines that to do so
would not be in the best interests of the Company and its stockholders. In
making any such determination, the Committee shall take into account such
considerations as it deems appropriate, which may include, without limitation,
(a) the likelihood of success in recovering the Incentive Compensation under
applicable law and the cost and effort associated with the recovery effort, (b)
whether the assertion of a claim may prejudice the interests of the Company,
including in any related proceeding or investigation, and/or (c) the passage of
time since the occurrence of the act in respect of the applicable fraud or
intentional misconduct.


Notice


Before the Committee determines to seek recovery pursuant to this Policy, it
shall provide to the applicable Covered Executive with written notice and the
opportunity to be heard, at a meeting of the Committee (which may be in person
or telephonic, as determined by the Committee).


Method of Recoupment


The Committee will determine, in its sole discretion, the method for recouping
Incentive Compensation hereunder, which may include, without limitation:


(a) requiring reimbursement of cash incentive compensation previously paid;


(b) seeking recovery of any gain realized on the vesting, exercise, settlement,
sale, transfer or other disposition of any equity (and/or equity-based) awards;
and/or


(c)) cancelling outstanding vested or unvested equity (and/or equity-based)
awards.


Interpretation


The Committee is authorized to interpret and construe this Policy and to make
all determinations necessary, appropriate or advisable for the administration of
this Policy.


Effective Date


This Policy shall be effective as of April 2, 2015 (the “Effective Date”) and
shall apply only to Incentive Compensation that is approved, awarded or granted
to Covered Executives on or after the Effective Date, except as otherwise agreed
by any Covered Executive.


Other Recoupment Rights


The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any employment agreement, equity award agreement
or similar agreement entered into on or after the Effective Date shall, as a
condition to the grant of any benefit thereunder, require the applicable Covered
Executive to agree to abide by the terms of this Policy. This Policy does not






--------------------------------------------------------------------------------



require the amendment of any employment, equity award or other agreement entered
into prior to the Effective Date; provided, however, that the Company’s “named
executive officers” (i.e., those executive officers of the Company for whom
disclosure was required in the Company’s most recent filing with the Securities
and Exchange Commission under the Securities Act of 1933 or Securities Exchange
Act of 1934 that required disclosure pursuant to Item 402(c) of Regulation S-K)
and the Company’s Chief Accounting Officer shall be encouraged to amend any such
agreement to provide for recoupment of compensation thereunder in accordance
with this Policy. Any recoupment under this Policy is in addition to, and not in
lieu of, any other remedies or rights of recoupment that may be available to the
Company pursuant to the terms of any similar policy in any employment agreement,
incentive or equity compensation plan or award or other agreement and any other
legal rights or remedies available to the Company.


Successors


To the fullest extent permitted by applicable law, this Policy shall be binding
and enforceable against all Covered Executives and their beneficiaries, heirs,
executors, administrators or other legal representatives.






